Citation Nr: 9911558	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  91-52 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1991 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case was remanded by the Board in June 1992 and July 
1995.  

During the development of this appeal, the veteran's claim 
for service connection for a lung disorder was denied without 
appeal by the veteran, and a 30 percent rating was granted by 
the RO for posttraumatic stress PTSD.  The veteran has not 
appealed this 30 percent rating.  

In the Informal Hearing Presentation dated in March 1999, the 
accredited representative raised the issue of entitlement to 
an increased evaluation for the veteran's service-connected 
PTSD.  However, this issue has not been developed for 
appellate review and is not before the Board for appellate 
consideration.  Therefore, this matter is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  Service connection is currently in effect for disorder 
(PTSD), rated 30 percent disabling; bilateral pes planus, 
rated 30 percent disabling; residuals of a right knee injury, 
rated 10 percent disabling; and residuals of a laceration of 
the left index finger, rated noncompensable.  

2.  The veteran reported that he has the equivalent of a high 
school education and work experience in construction. 

3.  The service-connected disabilities, standing alone, are 
not shown to be of such severity as to effectively preclude 
all forms of substantially gainful employment.  


CONCLUSION OF LAW

The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (1991); 38 C.F.R. §§ 
3.321, 3.340, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible. It is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a).  

Total disability ratings for compensation may be assigned 
where the scheduler rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Service connection is currently in effect for posttraumatic 
stress disorder (PTSD), rated 30 percent disabling; bilateral 
pes planus, rated 30 percent disabling; residuals of a right 
knee injury, rated 10 percent disabling; and residuals of a 
laceration of the left index finger, rated noncompensable.  
The veteran's combined evaluation is 60 percent.  

An examination was conducted by VA in March 1994.  On 
psychiatric evaluation, the veteran stated that he began 
having trouble about 3 to 4 years earlier when he began 
feeling depressed and that he could not cope with things.  He 
thought about Vietnam all of the time and he had nightmares 
of Vietnam.  He was noted to have a very downcast expression 
and manner.  During the first portion of the interview, he 
had a very firm, edgy and angry voice, but he did relax as 
the interview progressed.  Associative processes were normal.  
There were no delusional or hallucinatory elements.  Mood was 
depressed and his sensorium was intact.  After review of the 
claims file, the examiner indicated that the veteran's 
personal and economic motivation was limited as was his 
ability to carry out his monitorable skill, which was simple 
labor.  Socially, it was pointed out that the veteran had a 
satisfactory marital relationship, but that depression 
interfered with his ability to relate to others.  The 
diagnosis was PTSD.  

The veteran's vocational rehabilitation folder has been 
associated with his claims adjudication folder.  Review of 
the record shows that the veteran discontinued his vocational 
rehabilitation training in 1992 due to hypertension, a non-
service-connected disability.  He was again enrolled in a 
vocational rehabilitation program in machine tool work, but 
stopped attending class in late November 1993.  In September 
1994, he was notified of the discontinuance from the 
rehabilitation program.  It was indicated that he needed to 
see a staff member for review if he wished reinstatement.  
There is no indication in the file that the veteran has 
attempted to obtain additional vocational rehabilitation from 
VA.  

An examination was conducted by VA in January 1997.  On 
orthopedic evaluation, the veteran was noted to be service 
connected for pes planus, with calluses, and for a right knee 
disorder.  Concerning his feet, the veteran stated that he 
had flat feet and calluses, which had now appeared between 
his toes.  He had pain in the feet if he walked for a long 
time.  He could not wear hard shoes.  Regarding his knee, the 
veteran complained that it sometimes locked and that there 
was some swelling.  He said that he no longer had swelling in 
the knee since he stopped working.  They also popped and 
occasionally gave way.  

On examination, third degree pes planus of the right foot was 
noted.  The arch of the left foot was normal.  The veteran 
was unable to squat beyond halfway down to the haunches.  He 
was able to walk on the heels of both feet, but did so with 
some difficulty.  He had more difficulty walking on his toes.  
He walked with a limp.  On planting his right foot, he did so 
by transmitting most of the weight on the lateral edge of the 
foot.  There was pronation of the right ankle.  Regarding the 
left foot, there was a tender callus noted under the head of 
the second metatarsal bone.  There was also a callus noted on 
the medial edge of the left great toe, a callus under the 
head of the fifth metatarsal bone of the foot, and calluses 
noted on the heels of either foot.  

On examination of the foot, there was a tender callus noted 
on the medial aspect of the right great toe.  Callus 
formation was also noted on the interdigital aspect of the 
right great toe.  There was a callus noted on the dorsum of 
the second toe of the right foot.  There was also a callus 
under the head of the second metatarsal bone.  The veteran 
was able to wiggle the toes of both feet.  Pain from the 
callus formation was the cause of the veteran's problems with 
ambulation.  On examination of the knees, there was no 
deformity.  Range of motion of the right knee was from zero 
degrees to 95 degrees.  When attempting to flex the knee 
beyond 95 degrees, the veteran made facial expressions of 
pain.  McMurray's sign was negative.  Patella grinding test 
was positive.  X-ray studies of the right knee were negative.  
The diagnoses were third degree pes planus of the right foot; 
callus formation, both feet, symptomatic; and bilateral 
chondromalacia patellae.  

A psychiatric examination was conducted by VA in January 
1997.  The veteran stated that he had not worked since 1989.  
The veteran complained of nightmares about seeing explosions 
and woke up sweating very upset, and complaining of 
headaches.  He drank alcohol to fall asleep.  He did not have 
flashbacks, but was depressed over a lack of money.  On 
mental status examination, the veteran was rather guarded and 
suspicious.  His affect was constricted and his mood was 
depressed.  He showed some hostility.  He denied any auditory 
hallucinations or flashbacks.  He got angry and threw things 
when he did.  He had no history of suicidal or homicidal 
thoughts, but had suicidal ideation on and off for a long 
time.  There was no psychomotor retardation.  His thinking 
was coherent, but rather tangential and he exhibited some 
paranoid thoughts.  He had a fairly good memory.  The 
diagnosis was to rule out PTSD of moderate to severe degree.  
The examiner rendered an opinion that the veteran had serious 
symptoms with suicidal ideation and serious impairment in 
social and occupational functioning.  However, it was 
difficulty to say how much of the impairment was due to PTSD, 
and the how much is due to physical problems, such as 
hypertension, or alcohol.  

There is no evidence that the veteran's service-connected 
residuals of a laceration of the left index finger interfere 
with his employment.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes his case outside of the 
norm.  The sole fact that he is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The disabilities that interfere to some extent with the 
veteran's ability to work are his PTSD, pes planus, and right 
knee disorder.  After review of the evidence of record, the 
Board does not find that these disabilities, in combination 
render the veteran unable to obtain or retain substantially 
gainful employment.  It is noted that, while the veteran has 
not held a job for many years and was not able to complete a 
vocational rehabilitation training course, his non-service-
connected hypertension was considered to be the primary 
cause.  His service-connected disabilities were not 
implicated in any way.  

The veteran is clearly disabled by his lower extremity 
disorders and PTSD. However, this disability is not outside 
the norm of other veteran's receiving a combined 60 percent 
rating.  He has nightmares and is depressed, but does have 
complaints of other PTSD symptomatology such as flashbacks.  
His pes planus and right knee disorder limit his ability for 
employment requiring extensive walking or standing, but 
sedentary employment is not precluded.  Under these 
circumstances, a total rating by reason of individual 
unemployability due to service-connected disabilities is not 
warranted and is denied.  

ORDER

A total rating by reason of individual unemployability due to 
service-connected disabilities is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

